Title: To George Washington from John Fitzgerald, 25 May 1793
From: Fitzgerald, John
To: Washington, George



Sir
Alexandria [Va.] 25th May 1793

It was only by last Post that I was honor’d by the receipt of your letter of the 28th past & how to account for the detention I am entirely at a loss  since its coming to hand I have made every enquiry respecting the Price to be procured for flour, & am offer’d only 31/ & 33/ ⅌ Barrell paid in 90 days the flour to be all deliver’d at this place.

Flour would be higher if American bottoms could be got in plenty & of course on better terms the quantity coming to market is great indeed the general opinion is that the price must rise, if Vessells can be had, there can be no doubt of it but considering the approach of a warm Summer & the difficulty of getting Vessells as already mention’d I think an offer of 32/ & 34/ had better be accepted at a credit of 90 days which I have some reason to think may be obtained  The Demand for Tobacco is dull in the extreme, & at present I doubt much if more than 20/ could be got for any in this warehouse  If upon examination this proves to be put up in the manner you are led to believe I think it would be much to your advantage to have it sent to Geo. Town—& after passing that Inspection it would, I believe, command near a Guinea ⅌ C. however of this I will inform myself better in a few days  If you will be pleased upon this & every other occasion, where m⟨y⟩ advice or opinion can be of any use to desire M⟨r⟩ Whiting to apply to me I flatter myself that you rest satisfied of every exertion in my power being used for your advantage & Interest & am with most Sincere wishes for the pr⟨e⟩servation of your health & happiness Dear Sir your mo. Obedt Hbl. Servant

John Fitzgerald

